0
      3Jn tbe Wniteb
                                   i

                             ~tates ~ourt
                                                I
                                                    of jfeberal ~!aims
                                    No. 17-807C
                               (Filed June 21, 2017)                FILED
                             NOT FOR PUBLICATIO N
                                                                   JUN 2 1 2017
                                                                  U.S. COURT OF
* * * * * * * * * * * * * * * * * *                              FEDERAL CLAIMS
                                  *
SAMUEL BURLESON,                  *
                                  *
                 Plaintiff,       *
                                  *
     v.                           *
THE UNITED STATES,                     *
                                       *
                   Defendant.          *
                                       *
* * * * * * * * * * * * * * * * * *


                                       ORDER

        Samuel Burleson, a prisoner in the custody of the State of Texas, has filed a
complaint in t his court. He did not pay the filing fee with his complaint and did not
file a motion to proceed in forma pauperis. In that complaint h e appears to be
contesting the legality of his imprisonment. Mister Burleson h as brought numerous
civil actions in feder al courts during his incarcer ation. Accordingly, on June 8,
2017, the United States District Court for t he Western District of Texas determined
that h e is not eligible for in forma pauperis status under the Prison Litigation
Reform Act because he h as filed three civil action s in feder al courts which were
dismissed as frivolous, malicious, or for failing to state a claim. Burleson v. United
States Corporation, et al., 17-cv-514 (W.D. Tex. June 8, 2017) (citing 28 U .S.C. §
1915). As Mr. Burleson's complaint does not allege that he is in "imminent danger
of seriou s physical injury," see 28 U .S.C. § 1915(g), this Court likewise finds that
plaintiff is not eligible to proceed without first paying the filing fee. Therefore,
plaintiff must pay the $400 filing fee in full by Thursday, July 20, 2017, or his
complaint will be dismissed for failure to prosecute, pursuant to Rule 41(b) of the
Rules of the United States Court of Feder al Claims.




                                                       7017 1450 DODD 1346 0126
IT IS SO ORDERED.



                    1;i.¥
                    VI
                    Judge
                            . WOL




                     -2-